DISMISS and Opinion Filed April 19, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00120-CV

                  DELORIS PHILLIPS, Appellant
                              V.
   TEXAS DEPARTMENT OF INSURANCE DIVISION OF WORKERS’
  COMPENSATION, FLEMING FOODS, INC., CORE-MARK HOLDING
   CO., THE RAYMOND CORP., CIGNA INSURANCE CO., BANKERS
  STANDARD INSURANCE CO., ESIS-CHUBB MANAGEMENT CORP.,
   LIBERTY MUTUAL INSURANCE CO., UNITED PARCEL SERVICE,
       INC., TEAMSTERS LOCAL UNION 767, CITY OF DALLAS
      MUNICIPALITY, DALLAS COUNTY MUNCIPALITY, AND
              DALLAS POLICE DEPARTMENT, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06299

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant appeals from the trial court’s January 31, 2022 interlocutory order
granting the Rule 91a motion to dismiss filed by The Raymond Corporation, one of
numerous defendants. See TEX. R. CIV. P. 91a. Generally, this Court has jurisdiction
only over final judgments and certain interlocutory orders as permitted by statute.
See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC.
& REM. CODE ANN. § 51.014(a) (listing appealable interlocutory orders). A final
judgment is one that disposes of all parties and claims. See Lehmann, 39 S.W.3d at
195. Because the appealed order did not appear to be a final judgment or an
appealable interlocutory order, we questioned our jurisdiction over the appeal and
instructed the parties to file letter briefs addressing the issue.
       In her letter briefs filed on April 1 and April 18, appellant fails to address the
lack of a final judgment or appealable interlocutory order. Rather, appellant asserts,
without explanation, that the reporter’s record1 will “factually validate” our
jurisdiction over the appeal. Also, without explanation, appellant cites to this
Court’s opinion in Dezoete v. Raymond Corp., No. 05-19-01301-CV, 2020 WL
7382302, at *1 (Tex. App.—Dallas Dec. 16, 2020, no pet.).                           Dezoete is not
applicable because it involved an appeal from a final judgment over which we had
jurisdiction.
       The order appealed is interlocutory because it does not dispose of appellant’s
claims against all parties. Appellant has not provided any authority demonstrating
that the order is otherwise appealable and nothing before us reflects the reporter’s
record would assist us. Accordingly, we dismiss the appeal for want of jurisdiction.
See TEX. R. APP. P. 42.3(a).



                                                     /Robert D. Burns, III/
                                                     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE
220120F.P05




1
  We suspended the deadline for the reporter’s record pending determination of our jurisdiction over the
appeal.
                                                 –2–
                              S
                       Court of Appeals
                Fifth District of Texas at Dallas
                           JUDGMENT

DELORIS PHILLIPS, Appellant         On Appeal from the 101st Judicial
                                    District Court, Dallas County, Texas
No. 05-22-00120-CV    V.            Trial Court Cause No. DC-21-06299.
                                    Opinion delivered by Chief Justice
TEXAS DEPARTMENT OF                 Burns. Justices Goldstein and Smith
INSURANCE DIVISION OF               participating.
WORKERS’ COMPENSATION,
FLEMING FOODS, INC., CORE-
MARK HOLDING CO., THE
RAYMOND CORP., CIGNA
INSURANCE CO., BANKERS
STANDARD INSURANCE CO.,
ESIS-CHUBB MANAGEMENT
CORP., LIBERTY MUTUAL
INSURANCE CO., UNITED
PARCEL SERVICE, INC.,
TEAMSTERS LOCAL UNION 767,
CITY OF DALLAS
MUNICIPALITY, DALLAS
COUNTY MUNCIPALITY, AND
DALLAS POLICE DEPARTMENT,
Appellees




                              –3–
In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered April 19, 2022.




                                      –4–